Citation Nr: 9920183	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left anterior cruciate 
ligament (ACL) injury.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1971 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a November 1998 rating decision, service connection was 
granted for chondromalacia, right knee, with postoperative 
meniscal tear and Baker's cyst with a 10 percent evaluation 
assignment.  The veteran has not expressed disagreement with 
the rating assigned.


FINDING OF FACT

The veteran has not submitted evidence showing his left knee 
disability had its inception in service, was proximately 
caused by his service-connected right knee disability, or is 
otherwise related to service.


CONCLUSION OF LAW

The claim for service connection for a left knee disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the veteran's service medical records reveals an 
October 1988 complaint of left knee pain subsequent to 
running into a table.  There was no laxity.  There was a 
negative drawer's sign and McMurray's sign.  Full range of 
motion was noted.  Swelling was noted above the patella.  
There was tenderness in the area.  The diagnosis was 
hyperextension.  Comprehensive review of the service medical 
records fails to reveal any additional complaints or 
treatment pertaining to the left knee.  The April 1991 
separation examination revealed normal lower extremities.  

A magnetic resonance imaging (MRI) scan from U.S. Air Force 
(USAF) Academy Hospital dated in March 1996 revealed a mild 
to moderate abnormal signal along the course of ACL 
consistent with partial tear and contusion with bulk of ACL 
intact.

A hospitalization report from USAF Academy dated in May 1996 
showed that the veteran underwent a left knee arthroscopy, 
partial medial meniscectomy.  He tolerated the procedure 
well. 

In a statement dated in July 1996, Mark Miller, Maj., USAF, 
MC reported that the veteran had a long history of bilateral 
knee pain.  He reported that the veteran underwent an 
arthroscopy for a medial meniscus tear in his left knee 
associated with some mild arthritis.  

The veteran was accorded a VA orthopedic examination in July 
1997.  At that time, there were no reported complaints 
regarding the left knee.  On examination, the veteran's gait 
was described as reciprocal and symmetrical.  He was able to 
squat down ease and rise up with ease.  Range of motion was 
to 130 degrees.  The strength was normal.  A diagnosis was 
not provided.  

The veteran was accorded a personal hearing in December 1997.  
At that time, he testified that he injured his left knee 
during service and the knee became symptomatic in 1995.  

The veteran was accorded a VA orthopedic examination in March 
1998.  At that time, he reported that he injured his knee 
while playing ball in 1988.  He reported that he was 
diagnosed to have a sprain.  He reported since his 1996 
arthroscopy his knee hurts every now and then.  There was no 
reported locking symptomatology.  There was occasional 
swelling reported.  On examination, anterior drawer sign, 
Lachman's sign, and McMurray's sign were all negative.  There 
was no evidence of weakness in the medial and lateral 
collateral ligaments.  There was no crepitance.  The 
diagnosis was status post arthroscopic surgery to repair ACL 
tear and with residuals of minimal symptoms, a normal 
examination, and no evidence for fatigability, 
incoordination, or weakened movement.

The examiner opined that the veteran's left knee was not 
likely related to his right knee disability.  Each individual 
knee appeared to have its own history of injury and onset of 
symptoms.  Each knee was found to have its own specific 
diagnosis at surgery unrelated to the opposite knee.  There 
was also no identifiable temporal relationship tying the left 
knee to the right knee.  


Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).

A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis). Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has further held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Grottveit, 5 Vet. 
App. at 93.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).

Furthermore, the Court has held in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995), that pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of service-connected condition, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.


Analysis

As noted above, in order to present a well grounded claim, 
the veteran must submit evidence of a (1) a medical diagnosis 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  In the case of a claim based upon 
secondary service connection, the veteran must submit medical 
evidence of a nexus between the service-connected disability 
and the current disability.  This, the veteran has failed to 
do.

In the only medical opinion of record, the March 1998 VA 
examiner specifically concluded that the veteran's left knee 
disability is not likely related to his service-connected 
right knee disability.  The veteran's assertion that there is 
such a connection is insufficient to make his claim 
plausible.  Where a question is factual in nature, e.g., 
whether an incident or injury occurred in service, competent 
lay testimony, including the veteran's solitary testimony, 
may constitute sufficient evidence to establish a well 
grounded claim; however, if the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran's sincerity in pressing his claim is clear, since he 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service medical records show that he complained 
of left knee pain and was diagnosed with hyperextension, 
however, no medical opinion has been submitted that links 
that diagnosis with any current disability of the left knee.  
In fact, the veteran's treating physician stated that the 
veteran's left knee disability was more than likely not 
caused by hyperextension.

Generally, when a veteran contends that his service-connected 
disability has caused a new disability, he must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities.  Jones v. Brown, 7 Vet. App. 
134 (1994).  The record does not contain such evidence.

As the veteran's claim for service connection for a left ACL 
injury is not well grounded, the claim must be denied.  


ORDER

Service connection for a left ACL injury is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

